In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00401-CV

FRIEDMAN & FEIGER, LLP, Appellant             §   On Appeal from

                                              §   County Court at Law No. 2

V.                                            §   of Parker County (CIV-15-0299)

                                              §   June 6, 2019

ROBERT E. MASSEY, INDIVIDUALLY                §   Opinion by Justice Gabriel
AND AS INDEPENDENT EXECUTOR OF
THE ESTATE OF WILLIAM EARL
MASSEY, Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. We reverse the trial court’s temporary injunction

order and dissolve the temporary injunction.

      It is further ordered that appellee Robert E. Massey, Individually and as

Independent Executor of the Estate of William Earl Massey shall bear the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Lee Gabriel
    Justice Lee Gabriel